DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/20201 has been entered.
	Claims 1-5, 7-9, and 11-15 are pending.
	Claims remain 6 and 10 cancelled.
	Claim 1 is currently amended.
	Claims remain 11-15 as being drawn to non-elected groups or species.
	Claims 1-5 and 7-9 are currently under consideration to the extent that they read upon Applicant’s elected species.
	NOTE: Applicant elected – 
Phosphate solution as the continuous phase,
Animal oils as the oil phase,
Poly(ethylene glycol)-block-poly(lactide-ε-caprolactone) or (PEG-b-PLACL) as the emulsifier.  It is noted that Applicant has amended claim 1 and indicated that the claims no longer read on the elected species.  As such, in light of 

Withdrawn Rejections
The rejection of claim(s) 1, 3-5, and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2011/0052633) is withdrawn exclusively because Applicant has amended away from the previously elected species.
The rejection of claim(s) 1-5 and 7-9 under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2011/0052633) is withdrawn exclusively because Applicant has amended away from the previously elected species.

Maintained Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The response filed 11/23/2020 has introduced NEW MATTER into the claims.  
As presently amended claim 1 recites that the concept of unimodal distribution.  Thus, the claim broadly encompasses limiting the scope of the claim to a unimodal distribution in contrast with a bimodal distribution, which was not previously encompassed by the claims or the specification as originally filed.  
The response did not point out where support for currently amended claim 1 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).
As presently amended, the claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the presently amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to .
Response to Arguments
	Applicant argues in the remarks filed 01/21/2021 that support can be found for unimodal distribution in the figures.  Applicant’s argument is not found persuasive.  It is noted that even if, arguendo, figure 4 provided support for unimodal distribution (which it does not), it would only be for SLACL.  However, figure 4 does not even provide such support since, as can be clearly seen, there is a slight presence at around 900nm.  For at least these two reasons, Applicant’s argument is not found persuasive.  

New Grounds of Rejection and/or Objection
Claim 1 is objected to because of the following informalities:  the claim recites “a polyoxyethylene(20EO) sorbitan tribleate”.  It is presumed this is a mere typo, and the claim is intended to recite “a polyoxyethylene(20EO) sorbitan trioleate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Foguet Roca (US 2009/0324727).
Foguet Roca teaches a nanoemulsion with a monodispersed particle size of less than 200 nm, wherein said nanoemulsion comprises an aqueous continuous phase, an oil phase, and a surfactant (see entire document, for instance, Abstract, [0002], and [0019]).  The aqueous phase is taught as being present in an amount of 50-98% and is taught as being phosphate solution (see entire document, for instance, [0010], [0018], and claim 4).  The oil phase is taught as being present in an amount of 0.1-15% and is taught as being animal oils (see entire document, for instance, [0009], [0014], and claim 1).  The surfactant is taught as being present in an amount of 1-30% and is taught as being polyoxyethylene sorbitan monooleate, Polysorbate 80 (see entire document, for instance, [0009], [0017], and claim 3).  It is noted that Foguet Roca does not require the presence of any of the components that are excluded from the instant claims.
Foguet Roca, while teaching all of the instantly claimed components, and teaching amounts that either overlap or are incredibly close to the instantly claimed ranges, does not directly exemplify all the instantly claimed components in a singular example.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the components, such as the phosphate solution, animal oils, and polyoxyethylene sorbitan monooleate in a single composition since said components are directly and expressly taught as being useful for the composition of Foguet Roca.  Further, with regard to the amounts of the components present, it is noted that the prior art teaches ranges that either directly overlap or are so close that one of ordinary skill in the art would expect them to have the same properties.  It is noted that “98%” and “more than 99%”, and “1%” and “0.2%” are sufficiently close that their properties would be expected to be the same.  It is noted that MPEP 2144.05 (I) states: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).	

Conclusion
	Claims 1-5 and 7-9 are rejected.  No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611